PER CURIAM.
Lacey, it appears, was convicted in a State court and sentenced to twenty-one years imprisonment. He was delivered to a United States Marshal for trial in a federal court and was there on Feb. 25, 1944, sentenced to imprisonment for twenty-five years “sentence to run concurrently with sentence now being served.” tie was returned to the State penitentiary, and after thirteen months was then “paroled to the federal authorities,” and has since been in a federal penitentiary, not paroled as to the federal sentence. He contends that by returning him to the State penitentiary after imposition of his federal sentence the United States lost all jurisdiction over him.
No complaint or contention is made about a want of credit on the federal sentence for the time served in the State penitentiary after its imposition. Such credit we understand is conceded. That being true, no point can be made by the prisoner touching the surrender of custody by the State for the trial in the federal court, and resumption by the State of custody afterwards. The lawfulness of such temporary surrenders by both federal and State jurisdictions in order to facilitate the prompt and speedy trial of criminal charges, and the inability of the prisoner to object were fully discussed in Ponzi v. Fessenden, 258 U.S. 254, 42 S.Ct. 309, 66 L.Ed. 607, 22 A.L.R. 879. That decision controls this case in principle.
Judgment affirmed.